Title: To George Washington from Brigadier General Anthony Wayne, 22 July 1780
From: Wayne, Anthony
To: Washington, George


					
						Dear General
						Totowa [N.J.] 22nd July 1780
					
					In pursuance of the plan which your Excellency was pleased to adopt—the first & Second Pennsa Brigades with four pieces of Artillery belonging to Colo. Procters Regiment and Colo. Moylans Dragoons, took up their line of march on the 20th at 3. OClock P.M. & arrived a little in the rear of New Bridge at 9. in the Evening, moved again at One in the morning in order to Occupy the Ground in the Vicinity of Fort Lee & the Landing Opposite Kings Bridge—by the dawn of the day, and agreeable to the Inclosed order we advanced towards Bulls ferry, Genl Irvine with part of his Brigade along the Summit of the Mountain & the first Brigade under Colo. Humpton with the Artillery & Colo. Moylan’s horse on the common road, about 10. OClock part of the first Brigade had reached that place—Colo. Moylan with the horse and a Detachment of Infantry remained at the fork of the road leading to Paulus Hook & Bergen, to receive the Enemy if they attempted anything from that Quarter—on reconnoitring the Refugee post near Bulls ferry, we found it to consist of a Block house surrounded by an Abbatis & Stockade to the perpendicular Rocks next North River—with a kind of Ditch or parapet serving as a Covered way, by this time we could discover the Enemy in motion on York Island—which began to open a prospect of our plan taking full effect.
					Genl Irvine was directed to halt in a position from which he could move to any point where the Enemy should attempt to land—either in the Vicinity of this post or Fort Lee—where the 6th & 7th Regiments were previously concealed with Orders to wait the Landing of the Enemy—& then at the point of the bayonet—to dispute the pass in the Gorge of the Mountain at every expence of blood, until supported by Genl Irvine & the remainder of the troops.
					the first Regiment was posted in a hollow way on the north side the block house—& the 10th in an other hollow on the south, with orders to keep up a Constant fire into the port holes—to favor the advance of the Artillery—which was Covered by the second Regiment—when the field pieces arrived at the Medium distance of 60 Yards they Commenced a Constant fire which was returned by the Enemy & continued without Intermission from 11, until After 12, OClock—by that time we had expresses from Closter that the Enemy were Embarking their troops from Voluntines hill at Phillips Landing—we also saw many Vessels and boats moving up with troops from New York—which made it necessary to Relinquish a lesser for a much greater Object—i.e. drawing the Enemy over towards the posts already mentioned, and Deciding the fortune of

the day in the defiles thro’ which they must pass before they could gain possession of the strong Grounds.
					In the Interim we found that our Artillery had made but little Impression (altho’ well & Gallantly served) the metal not being of Sufficient weight to traverse the loggs of the Block house, but when the troops understood that they were to be drawn off—such was the Enthusiastic bravery of all ranks of Officers & men—that the first Regiment no longer capable of restraint—(rather than leave a post in their rear) rushed with Impetuosity over the Abbatis & advanced to the Stockades from which they were with difficulty withdrawn—altho’ they had no means of forcing an Entry—the contagion spread to the Second—but by very great efforts of the Officers of both Regiments they were at last restrained—not without the loss of some Gallant Officers Wounded, & some brave men killed—happy it was that the Ground would not admit of the further advance of the 10th Regiment—& that the Situation of Genl Irvines Brigade, prevented them from experiencing a loss proportioned to those Immediately Engaged—as the same Gallant spirit pervaded the Whole—which might be a means of frustrating Our main Object by Incumbering us with too many Wounded.
					the Artillery was therefore drawn off & forwarded towards the wished for point of Action—the Killed and Wounded were all moved away except three that lay dead under the Stockades. during this period Colo. Moylans horse drove the Cattle &ca from Bergen up towards the Liberty pole whilst a Detatchment of Infantry destroyed the Sloops & Wood boats at the Landing—in which were taken A Capt. & Mate with two Sailers—some others were killed whilst attempting to escape by swiming—having thus effected part of our plan—we pushed forward to oppose the troops from Voluntines hill that we expected to land at the nearest point to New Bridge—which if effected we were determined to drive them back or to cut our way thro’—but in this project we were Disappointed, the enemy thought proper to remain in a less hostile position—than that of the Jersy shore—we therefore passed the New Bridge & by easy Degrees returned to this place about an hour agoe.
					Inclosed is a Copy of the Orders of the 20th together with a return of the killed & Wounded—64 in Number among which are Lieuts Hammond & Crawford of the first & Lieut. De Hart of the 2nd all very Worthy officers the latter mortally Wounded.
					I cannot attempt to Discrimenate between Officers Regiments or Corps—who with equal Oppertunity would have acted with equal fortitude.
					should my Conduct & that of the troops under my Command meet your Excellency’s Approbation—it will much Alleviate the pain I

experience in not having it in my power to carry the Whole of the plan into Execution—which was only prevented by the most Malicious fortune. I have the honor to be with Singular Esteem Your Excellency’s most Obt & very Huml. Sert
					
						Anty Wayne
					
				